ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of first degree robbery, § 569.020, RSMo 1986, one count of first degree assault, § 565.050, RSMo 1986, and two counts of armed criminal action, § 571.015, RSMo 1986. The court sentenced him as a prior and persistent offender to concurrent prison terms of twenty-five years each for robbery and both counts of armed criminal action and fifteen years for assault. Defendant also appeals the partial denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings *414of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).